Citation Nr: 1621519	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  06-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 10, 2004.  


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO confirmed and continued a previously assigned 50 percent rating for the service-connected posttraumatic stress disorder (PTSD).  

In October 2008, the Veteran testified at a travel board hearing before a Veterans Law Judge at the RO.  According to 38 C.F.R. § 20.707, the Veterans Law Judge (VLJ) who presides over the hearing shall participate in making the final determination of the claim.  In this case, the matter of entitlement to a TDIU was not raised or addressed at the hearing as the hearing testimony relates solely to the severity of the PTSD and the etiology of the Veteran's back disability.  The Veteran did not provide testimony regarding his employability status.  Accordingly, it is not prejudicial for the undersigned, a different VLJ, to decide this claim, particularly where, as here, the benefit sought is granted in full and there is no legal basis to assign an effective date for the grant of a TDIU prior to that awarded pursuant to this decision.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a February 2009 decision, the Board denied the Veteran's claim for a disability rating in excess of 50 percent for the service-connected PTSD; and, reopened and remanded a previously denied claim of service connection for a lumbar spine disability.  In addition, the February 2009 decision noted that the Veteran submitted a timely notice of disagreement (NOD) with a November 2007 RO rating decision which denied the Veteran's formal TDIU claim.  The Board therefore remanded the claim of entitlement to a TDIU pursuant to the holding in See Manlincon v West, 12 Vet App 238 (1999).  

In a May 2009 rating decision, the RO granted service connection for degenerative disc disease (DDD) of the lumbar spine with left lower extremity sciatica and assigned an initial 40 percent disability rating effective from November 10, 2004.  In addition, the RO granted entitlement to a TDIU with an effective date of November 10, 2004, the effective date for the grant of service connection for the lumbar spine DDD and the first date on which the Veteran's combined disability rating met the schedular threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16a.  

In October 2011, the Board vacated its February 2009 decision as to its denial of a rating in excess of 50 percent for the service-connected PTSD and remanded the matter for additional development of the record.  

In a May 2012 rating decision, the RO granted an increased disability rating to 100 percent for the service-connected PTSD, effective from April 24, 2012.  A special monthly compensation (SMC) was also awarded based on housebound status, effective from April 24, 2012.  The RO issued a supplemental statement of the case (SSOC) denying a rating in excess of 50 percent for the service-connected PTSD prior to April 24, 2012 and returned the case to the Board.  

In an August 2012 decision, the Board denied entitlement to a disability rating in excess of 50 percent for the service-connected PTSD prior to April 24, 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an April 2013 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In a July 2015 decision, the Board found that the Veteran's PTSD had been 100 percent disabling since October 23, 2008, but only moderate in degree prior to that date.  Thus, the Board granted a 100 percent rating for the service-connected PTSD from October 23, 2008, and denied a disability rating in excess of 50 percent for the service-connected PTSD prior to that date.  The Board also determined that the issue of entitlement to a TDIU prior to November, 10, 2004 had been raised by the record because the Veteran's claim for increase (for the service-connected PTSD) was received in June 2004 and there was some question as to whether the Veteran was unemployable prior to November 10, 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, although a TDIU had been in effect from November 10, 2004 until October 23, 2008 (when the 100 percent schedular rating was assigned for a single service-connected disability), the Veteran's increased rating claim had been pending since June 2004, and therefore a TDIU claim had been raised for the period prior to November 10, 2004.  The matter was remanded in July 2015.  The RO issued an SSOC in July 2015 and returned the case to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to November 10, 2004, the Veteran's service-connected disabilities included PTSD, rated as 50 percent disabling; residuals of bilateral ankle trauma manifested by mild degenerative arthritis and flare-ups of left ankle pain, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, and a shrapnel wound of the right buttock, rated as noncompensable.  The combined disability evaluation was 60 percent.  

2.  The Veteran's service-connected PTSD and service-connected tinnitus may be considered as one disability, rated as 60 percent disabling when combined, for purposes of 38 C.F.R. § 4.16(a) because they both resulted from an explosion at close range - a common etiology.

3.  The Veteran's claim for an increased rating for the service-connected PTSD was received at the RO on June 23, 2004, and it is as likely as not that the Veteran has been unable to obtain or maintain substantially gainful employment consistent with his high school education and work history since that time; unemployability is not factually ascertainable within the year prior to the June 23, 2004 date of claim.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a TDIU are met from June 23, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to November 10, 2004 for the assignment of a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to November 10, 2004, service connection was in effective for PTSD, rated as 50 percent disabling; residuals of bilateral ankle trauma manifested by mild degenerative arthritis and flare-ups of left ankle pain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and, a shrapnel wound of the right buttock, rated as noncompensable.  The combined disability evaluation was 60 percent.  

As noted above, the RO assigned a TDIU, effective from November 10, 2004 based, in part, on the effective date of service connection for DDD of the lumbar spine, finding that the assignment of an initial 40 percent rating for the lumbar spine DDD effective from November 10, 2004 boosted the combined disability rating for the Veteran's service-connected disabilities over the threshold percentage requirements for assignment of a TDIU on a schedular basis as of that date.  More specifically, the assignment of the initial 40 percent rating for the service-connected lumbar spine DDD provided at least one service-connected disability rated at least 40 percent with additional service-connected disabilities such that the combined rating was at least 70 percent.  Thus, the RO assigned an effective date of November 10, 2004, the first day on which the Veteran met the threshold percentage requirements under 38 C.F.R. § 4.16(a).  

The Veteran argues, however, that the effective date of the TDIU should be the date on which he filed his claim for an increased rating for the service-connected PTSD, in June 2004 because according to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is part of a claim for an increased rating, and the Veteran's claim for an increased rating for PTSD was received at the RO on June 23, 2004.  

As noted above, however, the RO determined that the Veteran did not have a single disability rated at 60 percent or more prior to November 10, 2004; and, while the Veteran had a single disability rated as 40 percent or more prior to November 10, 2004 (PTSD rated at 50 percent), the combined rating of two or more disabilities did not reach 70 percent prior to that date.  Accordingly, for the period prior to November 10, 2004, the RO concluded that the Veteran's service-connected disabilities did not meet the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

However, for the above purposes of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In this case, the Veteran's PTSD resulted from stressors involving a close-range explosion.  See September 2003 VA examination report.  The Veteran has also asserted that his tinnitus began as a result of a close range explosion in service.  See e.g., August 1998 VA examination report.  See also April 2003 audiology consult note (tinnitus began after a sudden acoustic and concussion trauma in Vietnam).  While it is not crystal clear as to whether one single accident resulted in both the tinnitus and the PTSD, it is reasonable to infer that the tinnitus and the PTSD resulted from a common etiology - close range explosion/blast which not only caused ringing in the ears but also resulted in PTSD.  Accordingly, the Board concludes that the Veteran's tinnitus and PTSD may be considered as stemming from a common etiology and therefore may be considered one disability for purposes of determining whether the Veteran has one disability rated at 60 percent or more.  

Here, when the Veteran's PTSD rated as 50 percent disabling is combined with the 10 percent rating for the tinnitus using the Combined Ratings Table (Table 1) at 38 C.F.R. § 4.25, the result is 55 percent, which is rounded up to 60 percent (the nearest/next number divisible by 10).  See 38 C.F.R. § 4.25(a).  

Because the PTSD and tinnitus are considered one disability, rated as 60 percent disabling when combined under 38 C.F.R. § 4.25, the threshold percentage requirement for consideration of a TDIU on a schedular basis are more nearly approximated prior to November 10, 2004.  See 38 C.F.R. § 4.16(a).  

Therefore, the only remaining question is whether the Veteran was unemployable prior to November 10, 2004 due to his service-connected disabilities.  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

According to a September 2003 VA PTSD examination, the Veteran's highest level of education is the 12th grade.  He worked as a plasterer after service, and also as a refrigeration repairman, and deliveryman.  He also reportedly worked as Secret Service at the White House for twenty years before retiring, and then worked security at a federal court.  At the time of the VA examination in September 2003, the Veteran was self-employed in lawn service.  

However, according to an August 2004 VA examination, the Veteran reportedly had to sell his lawn care business since his last evaluation (in September 2003).  The Veteran reportedly was, however, able to help his wife with her embroidery business.  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran reported that he had to sell his lawn care business, and the VA examination report notes that, [The Veteran] does subjectively report a mild decrease in his employable status."  Thus, it is reasonable to infer that the Veteran had to sell his lawn care business due to, at least in part, his PTSD.  

Although the Veteran was able to help his wife somewhat with her embroidery business, it is clear from the record that such help did not result in gainful employment.  For example, a June 2005 mental health note indicates that the Veteran helps out with his wife's embroidery business, but his finances were "strangling."  

Accordingly, the Board concludes that the Veteran's employment in his wife's embroidery business was, at most, marginal.  

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

While there is nothing in the file to suggest that the Veteran's lawn care business was less than gainful, the Board finds that once he sold that business his employment was no more than marginal.  

Moreover, the evidence of record prior to November 10, 2004 shows that the Veteran was irritable, with depression, nightmares, sleep impairment which causes daily fatigue, and daily intrusive thoughts.  He had daily panic attacks and hyperarousal symptoms.  

When the Veteran's symptoms are considered along with his need to sell his lawn care business due to worsening PTSD symptoms, the Board finds that this resulted in unemployability.  Thus, there is evidence of unemployability prior to November 10, 2004.  

Regarding the proper effective date for the assignment of a TDIU, this claim was raised when the Veteran submitted his claim for an increased rating for the service-connected PTSD which was received at the RO on June 23, 2004.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997). 

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998). 

As above, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

In this case, the Veteran's claim for an increased rating was received at the RO on June 23, 2004.  There is no communication prior to that date indicating the Veteran's intent to file an increased rating claim, formal or informal.  Thus, the date of claim is June 23, 2004.  Moreover, it is not factually ascertainable that an increase in disability (or unemployability) occurred prior to the date of claim.  Thus, the earliest possible effective date for the grant of a TDIU is the date of claim - June 23, 2004.  

While it is not entirely clear as to what point after the date of claim the Veteran's became unemployable, the record suggests that the Veteran became unemployable at some point after June 23, 2004 but prior to November 10, 2004.  Accordingly, the Board must resolve all doubt and find that the Veteran was employable as of the date of the claim for increase on June 23, 2004.  

The only exception to the general rule that an effective date of a claim for increase (including a TDIU) will be no earlier than the date of claim is when it is factually ascertainable that an increase in disability (or here, unemployability) is shown within the one-year period prior to the date of claim.  In such cases, as noted above, the effective date will be the earliest date at which unemployability is factually ascertainable, provided that a claim is filed within a year of that date.  In this case, unemployability is not factually ascertainable prior to June 23, 2004 according to the evidence of record.  Thus, an effective date prior to June 23, 2004 for the assignment of a TDIU is not warranted.   

As this claim is granted in full, no discussion of VA's duties to notify and assist is necessary.  

ORDER

An effective date of June 23, 2004, and no earlier, is granted for the assignment of a TDIU.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


